Citation Nr: 0921514	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-11 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
January 2001, and received a general (under honorable 
conditions) discharge.  The Veteran had subsequent reserve 
service, with a period of subsequent active duty in the 
reserves from February 2003 to July 2003.

In February 2008, the Board remanded the claim for further 
development.

FINDINGS OF FACT

1.  The Veteran had active duty with the Army from January 
1997 to January 2001, which resulted in his discharge under 
honorable conditions (general discharge).

2.  The Veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under his 3-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§§ 21.7040, 21.7042, 21.7044 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)). VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159 (2008).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

In the instant case the facts are not in dispute; resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to eligibility for educational 
benefits under Chapter 30, Title 38, United States Code.

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


II.  Analysis

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more serve at least three years of continuous active duty in 
the Forces, if obligated period is less than three years 
serve at least two years of continuous active duty in the 
Forces, and must be discharged with an "honorable" discharge.  
38 U.S.C.A. § 3011(a) (3); 38 C.F.R. § 21.7042 (a) (4).  A 
"less than honorable" character of discharge (e.g., "under 
honorable conditions," "general," "bad conduct," or 
"undesirable") is not qualifying for Chapter 30.  See VA 
Adjudication Procedure Manual M22-4, Part V, 1.17(e) (April 
19, 2006).  The Board observes that the character of the 
Veteran's discharge as less than honorable from his period of 
active service does not satisfy the basic eligibility 
requirement for Chapter 30 benefits.  38 U.S.C.A. § 3011(a); 
38 C.F.R. §  21.7042 (a).

In this case, while the Veteran served as a member of the 
Armed Forces for at least three years, he was not discharged 
with an "honorable" discharge.  The Board acknowledges that 
the Veteran, in April 2006, submitted a copy of his 
application for an upgrade of his discharge.  Pursuant to the 
Board's remand, VA contacted the Department of Defense (DoD) 
and inquired whether the Veteran's status had been upgraded.  
However, DoD had no record of an upgrade to an honorable 
discharge.  
Because the Veteran was not discharged with an "honorable" 
discharge, he does not meet the basic eligibility 
requirements for Chapter 30 benefits.  See 38 C.F.R. 
§ 21.7042 (a).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows that an 
individual is discharged or released from active duty (i) for 
a service-connected disability, or (ii) for a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) under 10 
U.S.C.A. § 1173 (hardship discharge), or (iv) for convenience 
of the Government (A) after completing at least 20 continuous 
months of active duty if his initial obligated period of 
active duty is less than three years, or (B) after completing 
30 continuous months of active duty if his initial obligated 
period of active duty is at least three years, or (v) 
involuntarily for the convenience of the Government as a 
result of a reduction in force, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense, or 
(vi) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.  38 
C.F.R. § 21.7042 (a) (5).

In this case, there is no competent evidence that the Veteran 
qualifies for benefits under this alternative criteria.  In 
fact, his DD-214 reflects that he separated due to the 
completion of his required active service, and not for any of 
the reasons noted under the alternate criteria.  A Chapter 30 
DOD Record dated in March 2008 confirms that the reason for 
the Veteran's separation was ETS, or Expired Term of Service.  

The Board is bound by the service department's determination 
for the reason of the Veteran's separation from the military 
and is not at liberty to change such determination.  Service 
department determinations as to a Veteran's service are 
binding on VA.  Where service department certification is 
required, see 38 C.F.R. § 3.203(c) (2008) (setting out the 
types of evidence required to establish periods of service 
and character of discharge).  The service department's 
decision on such matters is conclusive and binding on VA.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in 
light of the foregoing, the Veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B) as he 
was not discharged for hardship or for any of the other 
previously noted reasons.

The Board has carefully considered the contentions advanced 
by the Veteran in this case.  The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code are, however, quite 
specific.  There is simply no legal basis to find the Veteran 
eligible for educational assistance benefits under the MGIB, 
Chapter 30, Title 38, United States Code.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


